Citation Nr: 1734515	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-00 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neoplasms of the breasts/chest, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2011 rating decision granted service connection for surgical scars on the left and right breasts, but denied service connection for bilateral breast/chest neoplasms.

This case was previously remanded by the Board in August 2015.  In July 2016, the Board issued a decision which denied the claim on appeal (in the same decision, two other issues were remanded, but the remand development has not to date been completed on those, and they will not be addressed here).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Joint Motion for Partial Remand (JMR), the Court vacated the portion of the July 2016 decision which denied the claim on appeal and remanded the matter to the Board.

The Board notes that in May 2015, the Veteran filed a notice of disagreement for the denial of entitlement to an effective date earlier than July 24, 2014 for the disability rating increase to 30 percent for service-connected bilateral hearing.  The Board remanded the issue in the August 2015 because the RO had yet to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board once again remanded the issue citing Manlincon in July 2016 for the RO issued a supplemental statement of the case instead of a SOC in response to the August 2015 remand.  In August 2017, the RO issued a SOC on the matter.  The Veteran has yet to file a substantive appeal, and the time limit has not run for such an appeal.  38 C.F.R. § 20.302(b).  The issue is therefore not ripe for adjudication by the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks to establish entitlement to service connection for neoplasms of the breasts/chest.
In the previous decision, the Board found the Veteran was not entitled to service connection for neoplasms of the breast/chest, including secondary to Agent Orange exposure.  The Board found the January 2016 VA examination's negative nexus opinion highly probative and concluded the masses surgically excised in service were from a separate pathology as the post-service lipomas.  The Board noted that no VA examination was obtained specifically addressing the question of whether the Veteran's post-service lipomas were etiologically linked to herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A determination was made that no examination was necessary since "there [was] no specific indication of record that there is any medical or scientific basis for attributing a lipoma to such tactical herbicide exposure."

The parties to the JMR found the Board erred in its decision as it failed to provide an adequate medical examination to adjudicate the Veteran's appeal or provide an adequate statement of reasons and bases was to why no examination was necessary.  The Veteran served as a medical specialist, and in his medical opinion he believed the exposure to Agent Orange was a direct cause of the neoplasm.  The Board finding of no scientific and medical evidence of a link between the neoplasms and Agent Orange contradicts the Veteran's contentions.  Therefore, a further VA examination is required to address whether the claimed condition is directly related to in-service Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records, with the help of the Veteran, from the VA or any other entities the Veteran identifies.

2. The Veteran must be afforded a VA Agent Orange examination, with a qualified medical professional to address whether the Veteran's neoplasms of the breast/chest were etiologically related to past Agent Orange exposure.  The examiner(s) must review the Veteran's claim file in its entirety.  The examiner must provide an opinion for whether it is at least as likely as not (a 50 percent or greater probability) that such a disability is etiologically to Agent Orange exposure or other any other incident of service.  A complete rationale for any opinions expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record; this includes the Veteran's lay contentions as a former medical specialist.

3. After undertaking any other development deemed appropriate, the AOJ must readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




